       Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
MAHMOUD LATIF,
                                 Plaintiff,                  Civil Case No: 18-cv-11528

     -against-

MORGAN STANLEY & CO. LLC,
MORGAN STANLEY SERVICES GROUP INC.,
CARMEN GOMEZ, individually,
LILY CHAN, individually,
JACQUELINE LUCAS, individually,
BRIAN DERBY, individually,
LISA SWEBURG individually,
LAUREN KEIGLER, individually, and
MICHAEL GREY, individually,


                                 Defendants.
---------------------------------------------------------X



    PLAINTIFF’S MEMORANDUM OF LAW AND AFFIRMATION IN OPPOSITION TO
    DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS




                                DEREK SMITH LAW GROUP, PLLC
                                      Attorneys for Plaintiff
                                    Abraham Z. Melamed, Esq.
                                    One Penn Plaza, Suite 4905
                                    New York, New York 10119
                                         (212) 587-0760




	
          Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 2 of 21



                                TABLE OF CONTENTS

ATTORNEY AFFIRMATION ………………………………………………………………...1

PRELIMINARY STATEMENT ……………………………………………………………....1

STATEMENT OF MATERIAL FACTS ……………………………………………………..2

ARGUMENT ……………………………………………………………………………………3

     I.   THE ARBITRATION AGREEMENT IS UNENFORCEABLE BECAUSE IT
          REQUIRES THE ARBITRATION OF SEXUAL HARASSMENT CLAIMS AND
          IS    TEHREFORE   NULL  AND   VOID   UNDER  N.Y.  C.P.L.R.
          7515(b)(iii)………………………………………………………………………………..3

    II.   THE FAA DOES NOT PROHIBIT OR PREEMPT NEW YOR STATE
          ASSEMBLY BILL S07507C, AS CODIFIED IN N.Y. C.P.L.R. 7515, BECAUSE IT
          DOES NOT PLACE ARBITRATION AGREEMENTS ON UNEQUAL FOOTING
          WITH OTHER CONTRACTS AND DOES NOT DISFAVOR ARBITRATION
          AGREEMENTS OVERALL OR INTERFERE WITH THE ENFORCMENT OF
          PRIVATE ARBITRATION AGREEMENTS IN GENERAL.……………………...10

III.      THE ISSUE OF WHETHER OR NOT THE PRESENT CLAIMS ARE SUBJECT
          TO ARBITRATION IS ENTIRELY WITHIN THE COURT’S JURISDICTION,
          AND IS NOT A QUESTION RESERVED FOR AN ARBITRATOR……………...16

CONCLUSION ………………………………………………………..……………………….18




                                          ii	
	
      Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 3 of 21




                                 TABLE OF AUTHORITIES

CASES
Allied-Bruce, 513 U.S., at 281, 115 S.Ct., at 843………………………………………………..11
Concepcion, 131 S.Ct. at 1745-46……………………………………………………….10, 11, 15
Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d Cir.1987)…………………………...6
Chanchani v. Salomon/Smith Barney, Inc., No. 99 Civ. 9219, 2001 WL 204214, at 2 (S.D.N.Y.
Mar. 1, 2001)……………………………………………………………………………………..10
Wright v. SFX Entm't Inc., No. 00 Civ. 5354, 2001 WL 103433, at 2 (S.D.N.Y. Feb 7, 2001)…10
Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 302, 130 S.Ct. 2847, 177 L.Ed.2d 567
(2010) ……………………………………………………………………………………………11
Gutierrez v. Wells Fargo Bank, NA, 704 F.3d 712, 719 (9th Cir. 2012)…………………….15, 16
Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404 n. 12, 87 S.Ct. 1801, 18
L.Ed.2d 1270 (1967)…………………………………………………………………………11, 14
Ramos v. Superior Court, 28 Cal. App. 5th 1042, 1055, 239 Cal. Rptr. 3d 679, 692 (Ct. App.
2018), as modified (Nov. 28, 2018), review denied (Feb. 13, 2019)…………………….............11
Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 434 (9th Cir. 2015…...11, 14
Samaniego v. Empire Today, LLC (2012) 205 Cal.App.4th 1138, 1150, 140 Cal.Rptr.3d 492…11
Thomson–CSF S.A. v. American Arbitration Ass'n., 64 F.3d 773, 776–77 (2d Cir.1995)……….10
Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford Jr. Univ., 489 U.S. 468, 474
(1989)…………………………………………………………………………………………….10
Wright v. SFX Entm't Inc., No. 00 Civ. 5354, 2001 WL 103433, at 2 (S.D.N.Y. Feb 7, 2001)…16


STATUTES
9 U.S.C. § 2………………………………………………………………………..1, 10, 11, 14, 16
42 U.S.C. § 1981…………………………………………………………………………………..5
N.Y. C.P.L.R. 7515…………………………………1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 14, 15, 16, 17, 18
New York State Assembly Bill S07507C…………………………………1, 4, 8, 9, 11, 12, 13, 14
Title VII of the Civil Rights Act of 1964………………………………………………………….6




                                               iii	
	
      Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 4 of 21



                                 ATTORNEY AFFIRMATION

       I, Abraham Z. Melamed, Esq., am an attorney at the Derek Smith Law Group, PLLC,

counsel for Plaintiff, Mahmoud Latif, in the above-referenced case. I respectfully submit this

Memorandum of Law and Affirmation in opposition to the Defendants’ motion to compel

arbitration and stay this action (Dkt. 35), and affirm the following under the penalty of perjury.




                                PRELIMINARY STATEMENT

       This case involves, inter alia, severe sexual assault and harassment perpetrated against

Plaintiff by the Defendants, as well as retaliation and wrongful termination of Plaintiff. Yet

Defendants are attempting to enforce a mandatory arbitration clause in this sexual harassment

lawsuit, something that has been recently declared “null and void” as a matter of policy by the

New York State Legislature. Bill S7505C (April 12, 2018), codified in N.Y. C.P.L.R.

7515(b)(iii). In the current social environment where victims of sexual harassment are finally

bringing the abuse they have suffered to light, the State Legislature passed this law to prevent the

exact type of allegations in the complaint from being covered up and hidden. Moreover, N.Y.

C.P.L.R. 7515 demonstrates a general legislative intent to protect victims of sexual harassment

as opposed to a specific intent to single out arbitration for singular treatment, and the Federal

Arbitration Act (“FAA”) itself states that it applies except “upon such grounds as exist at law or

in equity for the revocation of any contract.” (emphasis added) 9 U.S.C. § 2. Specifically, the

bundle of provisions in Bill S7505C that were signed into law include a number of provisions

relating to sexual harassment in a number of types of contracts, including public contracts, and

thus does not single out arbitration agreements for less favorable treatment than other contracts.

Indeed, if the Defendants were successful in enforcing arbitration in the present case, then



	
      Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 5 of 21



arbitration agreements would actually be placed on a higher footing than other contracts,

something that Congress clearly did not intend in enacting the FAA. The New York State

Legislature has a strong state interest in protecting these victims of sexual harassment. If

Defendants’ Motion to Compel Arbitration and Stay Litigation were to be granted, N.Y. C.P.L.R.

7515 would be rendered toothless and victims of sexual harassment would be forced back into

the shadows. As such, the Defendants motion to compel arbitration and stay these proceedings

should be denied.



                           STATEMENT OF MATERIAL FACTS

       In the present case, it is not disputed that Plaintiff signed an Offer Letter with Morgan

Stanley on June 5, 2017, which incorporated by reference Morgan Stanley’s “Arbitration

Agreement,” and that Plaintiff “accepted the terms and conditions set forth in the Arbitration

Agreement,” which would ordinarily require that Plaintiff arbitrate the claims alleged in his First

Amended Complaint (“FAC”), except that the Arbitration Agreement has been declared null and

void and unenforceable as to Claimant’s claims of sexual harassment by NYCPLR § 7515, as of

July 11, 2018. Id.

       It is also undisputed that the arbitration agreement at issue in the present case is the type

of arbitration agreement that NYCPLR § 7515 was intended to prohibit, and is an arbitration

agreement under the meaning of NYCPLR § 7515(a)(2).              This is because the arbitration

agreement at issue would require Plaintiff to arbitrate extremely egregious acts of sexual

harassment, including a severe sexual assault. See FAC generally. This is precisely the type of

arbitration agreement that NYCPLR § 7515 was enacted to prohibit. It is also undisputed that if




                                                 2	
	
            Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 6 of 21



NYCPLR § 7515 is not inconsistent with or preempted by the FAA, it is enforceable in the

present case and would control.

              Additionally, the Defendants’ CARE provision states, “[i]f a court of competent

jurisdiction determines that a particular provision of this Guidebook is invalid, unenforceable or

void under the applicable law in a particular jurisdiction, such provision will not be enforced in

that jurisdiction but shall remain effective and enforceable in all other jurisdictions.”1 Moreover,

Plaintiff was never provided with a copy of the JAMS rules, including Rule 11, which does not

even provide a link to the JAMS rules (but merely a link to the JAMS home page in a footnote).

See Def. Exhibit B.



                                                                ARGUMENT

I.            THE ARBITRATION AGREEMENT IS UNENFORCEABLE BECAUSE IT
              REQUIRES THE ARBITRATION OF SEXUAL HARASSMENT CLAIMS AND
              IS TEHREFORE NULL AND VOID UNDER N.Y. C.P.L.R. 7515(b)(iii).


              N.Y. C.P.L.R. 7515(b)(iii) directly makes mandatory arbitration agreements in sexual

harassment cases null and void. This is because there is a strong state interest in prohibiting

mandatory arbitration of sexual harassment claims. Arbitration is a secret process that shields

wrongdoing from public view. This is particularly harmful in sexual harassments cases, because

victims of sexual harassment often fear facing stigma, victim blaming, and re-traumatization. By

declaring mandatory arbitration clauses in sexual harassment cases null and void, the New York

Legislature was taking an important step to allow victims of sexual harassment to come forward

and make their accusations public in order to combat sexual harassment in the workplace, and
																																																													
1
  This language is taken from a copy of a CARE provision for another employee that worked for Defendants close in
time to Plaintiff, which should uniformly be consistent with Plaintiff’s CARE provision. However, due to short
notice, Defendants were unable to obtain a copy of the CARE provision in effect at the time of Plaintiff’s
employment. In the unlikely case that the Defendants obtain a copy of Plaintiff’s CARE provision and this language
is not present, Plaintiff will intend to supplement this submission.



                                                                   3	
	
            Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 7 of 21



there is a powerful state interest in doing so. A mandatory arbitration agreement in a sexual

harassment case is the exact situation presently before the Court. Therefore, the arbitration

agreement in question here should be considered null and void, and the intent of the New York

State Legislature to protect victims of sexual harassment should be honored.

              On April 12, 2018, New York Governor Andrew Cuomo signed into law New York State

Assembly Bill S07507C,2 which related primarily to a number of changes to existing laws in

New York to account for protection of sexual harassment victims. These provisions included a

requirement that all bids submitted to the state of New York or any agency or department of the

state must contain a certification concerning sexual harassment (Subpart A); prohibits mandatory

arbitration clauses of sexual harassment claims (Subpart B); relates to reimbursement of funds

paid by state and public agencies and entities for the payment of awards adjudicated in sexual

harassment claims (Subpart C); relates to nondisclosure agreements in settlement agreements of

sexual harassment claims(Subpart D); establishes a model policy regarding the prevention of

sexual harassment and a model training program to prevent sexual harassment in the workplace

(Subpart E); relates to sexual harassment relating to non-employees (Subpart F) (Part KK).

              The primary section at issue in the present case is Section 1, Part KK, Subpart B, which

amended the N.Y. C.P.L.R. to add a new section, N.Y. C.P.L.R. 7515. This section, titled

“Mandatory arbitration clauses; prohibited” provides, in relevant part:

              (a) Definitions. As used in this section:

                     1. The term “employer” shall have the same meaning as provided in
                     subdivision five of section two hundred ninety-two of the executive law.

                     2. The term “prohibited clause” shall mean any clause or provision in any
                     contract which requires as a condition of the enforcement of the contract or
                     obtaining remedies under the contract that the parties submit to mandatory

																																																													
2
    https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S07507&term=2017&Actions=Y&Text=Y



                                                                4	
	
            Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 8 of 21



                     arbitration to resolve any allegation or claim of an unlawful discriminatory
                     practice of sexual harassment.

                     3. The term “mandatory arbitration clause” shall mean a term or provision
                     contained in a written contract which requires the parties to such contract to
                     submit any matter thereafter arising under such contract to arbitration prior to
                     the commencement of any legal action to enforce the provisions of such
                     contract and which also further provides language to the effect that the facts
                     found or determination made by the arbitrator or panel of arbitrators in its
                     application to a party alleging an unlawful discriminatory practice based on
                     sexual harassment shall be final and not subject to independent court review.

                     4. The term “arbitration” shall mean the use of a decision making forum
                     conducted by an arbitrator or panel of arbitrators within the meaning and
                     subject to the provisions of article seventy-five of the civil practice law and
                     rules.

              (b) (i) Prohibition. Except where inconsistent with federal law, no written
              contract, entered into on or after the effective date of this section shall contain a
              prohibited clause as defined in paragraph two of subdivision (a) of this section.

              (ii) Exceptions. Nothing contained in this section shall be construed to impair or
              prohibit an employer from incorporating a non-prohibited clause or other
              mandatory arbitration provision within such contact, that the parties agreed upon.

              (iii) Mandatory arbitration clause null and void. Except where inconsistent with
              federal law, the provisions of such prohibited clause as defined in paragraph two
              of subdivision (a) of this section shall be null and void. The inclusion of such
              clause in a written contract shall not serve to impair the enforceability of any
              other provision of such contract.

(N.Y. C.P.L.R. 7515)3

              In the present case, it is undisputed-nor indeed could it be disputed-that the Defendants

qualify as an employer within the meaning of Section (a)(1). Additionally, Plaintiff’s primary

claims in the present case are clearly sexual harassment claims.                      See FAC generally.

Specifically, of the sixteen causes of action that Plaintiff brings, only the Third Cause of Action

under 42 U.S.C. § 1981 does not, at least in part, to Plaintiff’s sexual harassment claims. A

majority of the factual allegations in the FAC relate to the sexual assault that Plaintiff suffered at
																																																													
3
    https://www.nysenate.gov/legislation/laws/CVP/7515



                                                                5	
	
      Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 9 of 21



the hands of his supervisor while working for Defendants, as well as the sexual comments

Plaintiff’s supervisor and co-workers made directed at Plaintiff, and the numerous written

complaints Plaintiff made regarding this sexual harassment and the retaliation and wrongful

termination he suffered as a result of those complaints. See FAC generally. So, while Plaintiff

also alleges facts and asserts causes of action relating to race, religious and national origin

discrimination, it is certain that his FAC includes significant sexual harassment claims.

       It is also undisputed that Plaintiff’s offer letter included an arbitration agreement, and

incorporated by reference a number of more expansive arbitration rules, including CARE as well

as the JAMS rules for arbitration of employment cases. This arbitration agreement clearly

requires that Plaintiff submit all claims for sexual harassment, including those arising under Title

7 and New York State and City law, as alleged in this case, to mandatory and binding arbitration.

See Def. Exhibits A and B. This provision clearly is a prohibited clause under section (a)(2), as

it includes a mandatory arbitration agreement as defined in section (a)(3) and (a)(4). See Def.

Exhibits A and B. With this in mind, it is clear that section (b)(i) prohibits the inclusion of an

arbitration agreement such as Plaintiff’s from being included in any future contract created and

entered into after the effective date of N.Y. C.P.L.R. 7515, July 11, 2018.

       The threshold question then is whether or not section (b)(iii), which is a distinct

subsection, was not incorporated into subsection (b)(i), and intentionally does not specify that it

only apply as of the effective date of N.Y. C.P.L.R. 7515, in fact applies retroactively to all

contracts entered into prior to the effective date, including Plaintiffs. Because it is clear, as set

forth more fully below, that section (b)(iii) in fact does apply retroactively, N.Y. C.P.L.R. 7515

declares Plaintiff’s arbitration agreement as it relates to all of his claims for sexual harassment




                                                 6	
	
           Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 10 of 21



and retaliation related to his sexual harassment claims, null and void, ab initio, and thus the

Defendants’ motion to compel arbitration as to these claims should be denied in its entirety.4

              First, in enacting N.Y. C.P.L.R. 7515 the legislature intentionally separated out section

(b) into three distinct subparts; (i) entitled “Prohibition,” (ii) entitled “Exceptions,” and (iii)

entitled “Mandatory arbitration clause null and void.” A plain reading of these three sections

indicates that they are not intended to be read in conjunction with each other. First, and

foremost, if the legislature intended the result posited by the Defendants, that Section (b)’s

subsections (iii)’s “null and void” provision merely qualifies subsection (i), and indicates that

future prohibited clauses will be null and void, then the legislature could simply have included

such language in subsection (i). It could simply have read:

              Except where inconsistent with federal law, no written contract, entered into on or
              after the effective date of this section, shall contain a prohibited clause as defined
              in paragraph two of subdivision (a) of this section. Any contract entered into on
              or after the effective date of this section shall be null and void. The inclusion of
              such clause in a written contract shall not serve to impair the enforceability of any
              other provision of such contract.

Certainly the legislature did not shy away from including two separate sentences in a section,

such as it in fact ultimately did in section (iii). As such, it is clear that the legislature intended

section (iii) to be a freestanding section, the plain meaning of which is that any and all prohibited

contracts, regardless of when they were entered into, are thus null and void, ab initio.

              This is further supported by the fact that subsection (i) explicitly states, “no written

contract, entered into on or after the effective date of this section…” The legislature could just

as easily have included identical language in subsection (iii), and stated “Except where


																																																													
4
  It is also respectfully submitted that in the interest of judicial economy and avoiding duplicative costs to both
parties, the other claims in Plaintiff’s FAC also remain before this Court, and not be severed to be litigated
separately in an arbitration. However, to the extent that the Court is so inclined to sever such claims, Plaintiff is
fully prepared to litigate those claims in a separate arbitration, which should have no bearing on the arbitrability of
his sexual harassment claims which is governed by N.Y. C.P.L.R. 7515.



                                                                7	
	
           Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 11 of 21



inconsistent with federal law, the provisions of such prohibited clause as defined in paragraph

two of subdivision (a) of this section in any contract entered into on or after the effective date of

this section shall be null and void.” Yet, they intentionally chose to leave such language out of

subsection (iii) evincing an intent for such clause to apply retroactively, to any prohibited clause

in any contract previously entered into, such as Plaintiffs. Moreover, the fact that subsection (iii)

repeats the language “Except where inconsistent with federal law” which is already stated at the

start of subsection (i), indicates that for clarity’s sake the legislature has no issue with repeating

language in multiple sections, which it could just as easily have done with the language “entered

into on or after the effective date of this section.” It also demonstrates that subsection (iii) was

not intended to merely qualify subsection (iii), or it would not be necessary to repeat the

language of “Except where inconsistent with federal law.” Additionally, it is unclear why

subsection (i) would require separate language to say that a clause which is expressly prohibited

by law, as codified in subsection (i) is null and void. As a matter of law, if such a future clause

violates subsection (i) it will be null and void on its face. So the legislature would not need to

specify that such a prohibited clause is null and void.

              This reading is also supported by a completely different section of Section 1, Part M,

subdivision (b), which states in relevant part:

              (b) of this subdivision, excess insurance coverage or equivalent excess coverage
              purchased for such physician or dentist in accordance with this section for such
              coverage period shall be cancelled and shall be null and void as of the first day
              on or after the commencement of a policy period where the liability for payment
              pursuant to this subdivision has not been met (emphasis added).

New York State Assembly Bill S07507C.5

              Here, although it applied to a different type of contract, the legislature used the language

“null and void” and offers a definition of when such contract shall be null and void. Thus, it is
																																																													
5
    https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S07507&term=2017&Actions=Y&Text=Y



                                                                8	
	
           Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 12 of 21



clear that the legislature could simply have included a separate qualifying statement relating to

the “null and void” language in subsection (iii) of Part KK, if it so chose. Yet it specifically

chose not to, demonstrating that the intent was for this clause to apply retroactively.

              Lastly, although not dispositive, the analysis of two separate large defense law firms,

Paul, Weiss, Rifkin, Wharton & Garrison LLP and Seyfarth Shaw, LLP, lends further support to

the plain English reading of subsection (iii) of Park KK, that the legislature intended for such

provision to apply retroactively. Specifically, Paul Weiss, in an article on its website directed at

employers, states in reference to subsection (iii) of Park KK, “In addition, the law makes

mandatory arbitration clauses for sexual harassment claims in existing contracts null and

void…” (emphasis added).6 Similarly, Seyfarth Shaw, LLP, in a blog post to employers states in

relation to subsection (iii) of Park KK, “The law also declares null and void clauses in existing

contracts that mandate arbitration of sexual harassment claims” (emphasis added). This blog

post even recognized the policy purpose of subsection (iii) of Park KK in saying, “many

commentators have argued that arbitration clauses have enabled serial harassers to avoid

detection by keeping their cases out of the court system in favor of a confidential dispute

resolution system.”                         The blog post goes on to state that, “[t]hose arguments have had traction”

citing to a February 2018 letter to the Congressional Leadership, which was signed by the

Attorney Generals of all 50 states, calling for legislation to allow victims of sexual harassment to

have “access to the courts,” free from “the secrecy requirements of arbitration clauses.7

              As such, it is clear that subsection (iii) of Park KK was clearly intended to apply

retroactively, to make any and all prohibited arbitration clauses, such as the one at issue in the

																																																													
6
  https://www.paulweiss.com/practices/litigation/employment/publications/new-anti-sexual-harassment-measures-
in-new-york-state-and-new-york-city?id=26408
7
  https://shpr.legislature.ca.gov/sites/shpr.legislature.ca.gov/files/Musell-
NAAG%20Letter%20re%20mandatory%20arbitration.pdf



                                                                     9	
	
      Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 13 of 21



present case, null and void, ab initio. Therefore, the Defendants motion to compel arbitration

should be denied in its entirety.



II.    THE FAA DOES NOT PROHIBIT OR PREEMPT NEW YOR STATE
       ASSEMBLY BILL S07507C, AS CODIFIED IN N.Y. C.P.L.R. 7515, BECAUSE IT
       DOES NOT PLACE ARBITRATION AGREEMENTS ON UNEQUAL FOOTING
       WITH OTHER CONTRACTS AND DOES NOT DISFAVOR ARBITRATION
       AGREEMENTS OVERALL OR INTERFERE WITH THE ENFORCMENT OF
       PRIVATE ARBITRATION AGREEMENTS IN GENERAL.


       Having established that N.Y. C.P.L.R. 7515(b)(iii) declares the arbitration agreement at

issue in the present case null and void, the question is whether or not N.Y. C.P.L.R. 7515 is

prohibited by federal law, something that would bar its application by its own language which

qualifies “Except where inconsistent with federal law.” This question turns on whether or not

N.Y. C.P.L.R. 7515 implicates the Federal Arbitration Act (“FAA”), and if it does, whether or

not the FAA conflicts with N.Y. C.P.L.R. 7515, and therefore preempts it, rendering N.Y.

C.P.L.R. 7515 toothless, and essentially pointless.

       The first question is whether or not N.Y. C.P.L.R. 7515 violates the FAA’s policy in

favor of arbitration. It does not. The FAA's policy in favor of arbitration “does not confer a

right to compel arbitration of any dispute at any time.” Volt Info. Sciences, Inc. v. Bd. of Trustees

of Leland Stanford Jr. Univ., 489 U.S. 468, 474 (1989). When deciding whether to compel

arbitration, it is the duty of the court to consider whether a valid agreement to arbitrate exists

between the parties. See Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d Cir.1987);

Wright v. SFX Entm't Inc., No. 00 Civ. 5354, 2001 WL 103433, at 2 (S.D.N.Y. Feb 7, 2001).

Courts apply generally accepted principles of contract law to determine whether parties have

agreed to arbitrate. See Thomson–CSF S.A. v. American Arbitration Ass'n., 64 F.3d 773, 776–77

(2d Cir.1995); Genesco, 815 F.2d at 845; Chanchani v. Salomon/Smith Barney, Inc., No. 99 Civ.



                                                 10	
	
           Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 14 of 21



9219, 2001 WL 204214, at 2 (S.D.N.Y. Mar. 1, 2001). Thus, courts “must place arbitration

agreements on an equal footing with other contracts and enforce them according to their terms,”

Concepcion, 131 S.Ct. at 1745-46. As the Supreme Court has stated, Congress enacted the FAA

to “overrule the judiciary's longstanding refusal to enforce agreements to arbitrate and to place

such agreements upon the same footing as other contracts.” Granite Rock Co. v. Int'l Bhd. of

Teamsters, 561 U.S. 287, 302, 130 S.Ct. 2847, 177 L.Ed.2d 567 (2010) (quoting Volt, 489 U.S.

at 478, 109 S.Ct. 1248).

              However, “[a]s the ‘saving clause’ in § 2 indicates, the purpose of Congress in 1925 was

to make arbitration agreements as enforceable as other contracts, but not more so.” (emphasis

added). Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 434 (9th Cir. 2015), citing Prima

Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404 n. 12, 87 S.Ct. 1801, 18 L.Ed.2d

1270 (1967). Thus, for example, the FAA provides that generally applicable contract defenses,

such as fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements

without contravening § 2, see, e.g., Allied-Bruce, 513 U.S., at 281, 115 S.Ct., at 843.

Indeed, Epic Systems explicitly reaffirmed, like Concepcion before it, that the FAA does not

preempt the invalidation of arbitration agreements by “ ‘ “generally applicable contract defenses,

such as fraud, duress, or unconscionability.” ’ ” Ramos v. Superior Court, 28 Cal. App. 5th 1042,

1055, 239 Cal. Rptr. 3d 679, 692 (Ct. App. 2018), as modified (Nov. 28, 2018), review

denied (Feb. 13, 2019), citing Samaniego v. Empire Today, LLC (2012) 205 Cal.App.4th 1138,

1150, 140 Cal.Rptr.3d 492.

              In the present case, N.Y. C.P.L.R. 7515 must be read in conjunction with the bundle of

provisions in New York State Assembly Bill S07507C,8 which, as stated above, relate primarily

to a number of changes to existing laws in New York to account for protection of sexual
																																																													
8
    https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S07507&term=2017&Actions=Y&Text=Y



                                                                11	
	
     Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 15 of 21



harassment victims. These provisions include a requirement that all bids submitted to the state of

New York or any agency or department of the state must contain a certification concerning

sexual harassment (Subpart A); prohibits mandatory arbitration clauses of sexual harassment

claims (Subpart B); relates to reimbursement of funds paid by state and public agencies and

entities for the payment of awards adjudicated in sexual harassment claims (Subpart C); relates

to nondisclosure agreements in settlement agreements of sexual harassment claims (Subpart D);

establishes a model policy regarding the prevention of sexual harassment and a model training

program to prevent sexual harassment in the workplace (Subpart E); relates to sexual harassment

relating to non-employees (Subpart F) (Part KK).

       Thus, it is clear that New York State Assembly Bill S07507C itself does not place

arbitration agreements on unequal footing to other contract provisions. Bill S07507C has the

purpose and effect of ridding the workplace of sexual harassment. It accomplishes this by

imposing restrictions and affirmative duties in a number of different types of contracts relating to

sexual harassment. For example, Subpart D amends the general obligations law to add a new

section, 5-336, which relates to nondisclosure agreements and provides that employers shall not

have the authority to include or agree to include in a settlement agreement relating to any claims

of sexual harassment a provision that would prevent the disclosure of the underlying facts and

circumstances to the claim or action unless the condition of confidentiality is the complainant's

preference. It also sets forth parameters for demonstrating that preference, including that the

complainant shall have twenty-one days to consider such term or condition and must

memorialize such preference in an agreement signed by all the parties, and shall have at least a

seven day revocation period. Id. at subpart D.




                                                 12	
	
     Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 16 of 21



       Similarly, the first portion of Part KK of New York State Assembly Bill S07507C

requires that every bid made to the state or any public department or agency where competitive

bidding is required by law rule or regulation, shall contain a statement that by submitting their

bid they certify that the bidder has and has implemented a written policy addressing sexual

harassment prevention in the workplace and provides annual sexual harassment prevention

training to all of its employees. Id. Similarly, subpart C states that any state employee who has

been subject to a final judgment of personal liability for intentional wrongdoing related to a

claim of sexual harassment, must reimburse any state agency or entity that makes a payment to a

plaintiff for an adjudicated award based on a claim of sexual harassment for their proportionate

share of a judgment that flows from the adjudication, within ninety days of the state agency or

entity’s payment of such award. Id. at subpart C. Subpart E, entitled “prevention of sexual

harassment” provides that the department shall consult with the division of human rights to

“create and publish a model sexual harassment prevention guidance document and sexual

harassment prevention policy that employers may utilize in their adoption of a sexual harassment

prevention policy required by this section.” Id. at subpart E. It also provides that every

employer must adopt the model sexual harassment prevention policy promulgated, or establish a

sexual harassment prevention policy to prevent sexual harassment that equals or exceeds the

minimum standards in the model policy and that such sexual harassment prevention policy shall

be provided to all employees in writing. It also requires that every employer utilize the model

sexual harassment prevention training program established pursuant to this subdivision, or

establish its own training program for employees to prevent sexual harassment equals or

exceeds the minimum standards provided by the model training. Id.




                                               13	
	
     Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 17 of 21



       Subpart F even expands these prevention measures to non-employees. The provision

makes it an unlawful discriminatory practice for an employer to permit sexual harassment of

non-employees in its workplace, and states that an employer may be held liable to a non-

employee who is a “contractor, subcontractor, vendor, consultant or other person providing

services pursuant to a contract in the workplace or who is an employee of such contractor,

subcontractor, vendor, consultant or other person providing services pursuant to a contract in

the workplace” when the employer or its agents or supervisors knew or should have known that

the non-employee was subjected to sexual harassment, and failed to take immediate appropriate

corrective action. Id. at subpart F.

       As such, it is clear that the state law, specifically, Bill S07507C, as signed into law, is not

a law that specifically singles out arbitration agreements for disparate treatment from other

contracts, but rather a law that takes specific aim at preventing sexual harassment in the

workplace, and in doing so, affects numerous types of contracts, not just arbitration agreements

for sexual harassment claims. As such, N.Y. C.P.L.R. 7515 does not even implicate the FAA

because it does not single out arbitration agreements for disparate treatment. It treats arbitration

agreements of sexual harassment claims the same as it treats other contracts relating to sexual

harassment claims. In fact, if the Court were to declare the N.Y. C.P.L.R. 7515 portion of this

law as preempted by the FAA, yet the provisions above which relate to other types of contract-

including prohibiting non-disclosure agreements in sexual harassment cases for example-are still

in effect, then it would be putting arbitration agreements on a higher footing than other contracts,

a result that Congress certainly did not intend. See Sakkab v. Luxottica Retail N. Am., Inc., 803

F.3d 425, 434 (9th Cir. 2015), citing Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S.

395, 404 n. 12, 87 S.Ct. 1801, 18 L.Ed.2d 1270 (1967) (“As the ‘saving clause’ in § 2 indicates,




                                                 14	
	
     Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 18 of 21



the purpose of Congress in 1925 was to make arbitration agreements as enforceable as other

contracts, but not more so.” (emphasis added). Thus, it is clear that N.Y.C.P.L.R. 7515, as

codified in Bill S07507C, does not single out arbitration agreements for disparate treatment, so

the FAA is not applicable, and the Defendants motion to compel arbitration should be denied.

       Even if the Court were to find that N.Y. C.P.L.R. 7515 implicates the FAA, which

Plaintiff respectfully maintains it should not, because N.Y. C.P.L.R. 7515 does not evince a

general disfavor for arbitration, and even expressly states as much, it does not violate the FAA’s

prohibition on state laws that disfavor and interfere with arbitration agreements in general.

       For example, in Concepcion 131 S.Ct. at 1745-46, the Court struck down the Discover

Bank rule because it was applied in a “manner that disfavored arbitration overall and interfered

with the enforcement of private arbitration agreements in general, thus standing as an

obstacle to the accomplishment and execution of the full purposes and objectives of Congress

to not disfavor arbitration agreements entirely” (emphasis added). Gutierrez v. Wells Fargo

Bank, NA, 704 F.3d 712, 719 (9th Cir. 2012), citing Concepcion 131 S.Ct. at 1745-46.

       In the present case, Bill S07507C, as signed into law, does not disfavor arbitration

agreements overall or interfere with the enforcement of private arbitration agreements in general.

It certainly does not stand as an obstacle to the accomplishment and execution of the purposes

and objectives of Congress to not disfavor arbitration agreements entirely. To the contrary, N.Y.

C.P.L.R. 7515(b) (iii) clearly states, “[n]othing contained in this section shall be construed to

impair or prohibit an employer from incorporating a non-prohibited clause or other mandatory

arbitration provision within such contract, that the parties agree upon.” Rather, it merely seeks

to illuminate sexual harassment claims, which have all too often been swept under the rug of

non-public arbitrations, which have less accountability than public access to court. Thus, N.Y.




                                                15	
	
       Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 19 of 21



C.P.L.R. 7515 does not serve to hinder or prohibit arbitration agreements across the board, and

therefore is not prohibited by the FAA, and thus is not an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress to not disfavor arbitration agreements

entirely. Gutierrez v. Wells Fargo Bank, NA, 704 F.3d 712, 719 (9th Cir. 2012), citing

Concepcion 131 S.Ct. at 1745-46.

        Moreover, the FAA itself expressly allows states to exercise their judgment regarding the

enforceability of contracts where equitable grounds exist. The FAA states that it applies except

“upon such grounds as exist at law or in equity for the revocation of any contract.” (emphasis

added) 9 U.S.C. § 2. Therefore, N.Y. C.P.L.R. 7515 should be interpreted as otherwise making

mandatory arbitration clauses in sexual harassment cases null and void in equity, as these clauses

interfere with substantial state interests. As such, it is clear that the FAA does not prohibit or

preempt N.Y. C.P.L.R. 7515, and the Defendants motion to compel arbitration should be denied.




III.    THE ISSUE OF WHETHER OR NOT THE PRESENT CLAIMS ARE SUBJECT
        TO ARBITRATION IS ENTIRELY WITHIN THE COURT’S JURISDICTION,
        AND IS NOT A QUESTION RESERVED FOR AN ARBITRATOR.


        When deciding whether to compel arbitration, it is the duty of the court to consider

whether a valid agreement to arbitrate exists between the parties. See Genesco, Inc. v. T.

Kakiuchi & Co., 815 F.2d 840, 844 (2d Cir.1987); Wright v. SFX Entm't Inc., No. 00 Civ. 5354,

2001 WL 103433, at 2 (S.D.N.Y. Feb 7, 2001).

        In the present case, to the extent that the Court determines that N.Y. C.P.L.R. 7515

declares the Plaintiff’s arbitration agreement with respect to his sexual harassment claims null

and void, ab initio, then any provisions in the now null and void agreement-at least as it relates to

Plaintiff’s sexual harassment claims-which might require Plaintiff to adjudicate questions of



                                                 16	
	
     Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 20 of 21



jurisdiction before an arbitrator are also null and void. So, as an initial matter, the Defendants

argument that such provisions should require an arbitrator to make the decision as to whether

Plaintiff’s claims belong in court is unavailing. If the arbitration agreement is null and void as to

Plaintiff’s sexual harassment claims, which as described above, it is, then all issues relating to

sexual harassment claims are reserved for the Court. In the same vein, Plaintiff’s claims for

sexual harassment are not in fact “covered claims” because the arbitration agreement as it relates

to such claims is null and void as a matter of New York law. For example, if an arbitration

agreement was deemed to be null and void for violating mutual assent, then any provisions

within it, including that the arbitrator should determine questions about jurisdiction are also null

and void, and rather such a question is reserved for the Court.

       Moreover, even the terms of the CARE guidebook and Rule 11 of JAMS employment

rules are at the very least ambiguous as to whether the question of whether the arbitration

agreement is null and void is reserved for an arbitrator or the Court. For example, the CARE

provision states that “[i]f a court of competent jurisdiction determines that a particular provision

of this Guidebook is invalid, unenforceable or void under the applicable law in a particular

jurisdiction, such provision will not be enforced in that jurisdiction but shall remain effective and

enforceable in all other jurisdictions.” Thus it clearly contemplates the possibility that a court of

competent jurisdiction evaluates the question of whether provisions of the agreement, and a

fortiori the entire agreement, are unenforceable or void under the applicable law of the particular

jurisdiction, as is precisely the case here. N.Y. C.P.L.R. 7515 declares this agreement null and

void, a determination reserved for a court of competent jurisdiction.             Similarly, JAMS

Employment Rule 11 only takes effect once an arbitrator is appointed, and explicitly states,

“unless the relevant law requires otherwise, the Arbitrator has the authority to determine




                                                 17	
	
     Case 1:18-cv-11528-DLC-JLC Document 42 Filed 05/03/19 Page 21 of 21



jurisdiction and arbitrability issues as a preliminary matter.” (emphasis added). Here, the law in

fact states otherwise. N.Y. C.P.L.R. 7515 declares the arbitration agreement null and void.

         Finally, if the Court were to accept the Defendants argument that the question of whether

N.Y. C.P.L.R. 7515 invalidates arbitration agreements such as the one in the present case is

reserved for the arbitrator, it would only serve to further shield perpetrators of sexual harassment

from the public eye, a result that is clearly directly contrary to the purpose and intent of N.Y.

C.P.L.R. 7515. Moreover, it is possible that a party would never have access to judicial review

of this extremely important issue, because an arbitrator’s decision regarding the enforceability of

N.Y. C.P.L.R. 7515 would be shielded from judicial review. This is clearly not a result that the

law desires. As such, the question of whether N.Y. C.P.L.R. 7515 declares the arbitration

agreement in the present case null and void is one for the Court to determine, and the Court

should deny the Defendants Motion.


                                         CONCLUSION

         For the foregoing reasons it is respectfully submitted that the Defendants’ motion to

compel arbitration and stay these proceedings should be denied in its entirely, together with such

other and further relief as the Court may deem just and proper.



Dated:          May 3, 2019                           Respectfully submitted,
                New York, NY
                                                      DEREK SMITH LAW GROUP, PLLC
                                                      __/s/ Abe Melamed __________
                                                      Abraham Z. Melamed, Esq.
                                                      Attorney for Plaintiff
                                                      One Penn Plaza, Suite 4905
                                                      New York, New York 10119
                                                      (212) 587-0760




                                                18	
	
